 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3                                                       Case No.: 3:17-cv-00563-MMD-WGC
     GEO-LOGIC ASSOCIATES, INC.,
 4                                                                        Order
            Plaintiff
 5                                                                   Re: ECF No. 86
     v.
 6
   METAL ERCOVERY SOLUTIONS, INC.,
 7 et. al.,

 8          Defendants

 9

10          On January 6, 2020, Chief District Judge Miranda M. Du entered judgment in this action

11 in favor of Plaintiff in the amount of $2,037.586.00, plus prejudgment interest accruing from

12 September 13, 2017 until the judgment is paid in full and in favor of Plaintiff on Defendant's

13 counterclaims. (ECF No. 58.)

14         Defendant Metal Recovery Solutions, Inc. filed emergency motions to stay execution of

15 the judgment. (ECF Nos. 59, 62.) The motions were denied. (ECF Nos. 69, 84.)

16         On February 6, 2020, Plaintiff filed a motion for writ of execution (ECF No. 71), motion

17 for writ of garnishment (ECF No. 72), and proposed order (ECF No. 73).

18         On February 14, 2020, the court advised Plaintiff's counsel to resubmit the writ of

19 execution on the proper form (the writ of execution form on the court's website), and to use the

20 proper interest rate of 1.23% under 28 U.S.C. § 1961, 18 U.S.C. §3612(f)(2) and 40 U.S.C.

21 §3116. (ECF No. 85.)

22         On February 18, 2020, Plaintiff filed a new motion for writ of execution.

23
 1          The prior writ of execution contained the correct judgment amount of $2,037,586.00.

 2 (ECF No. 71 at 1.) It also indicated that defendant Metal Recovery Solutions, Inc. had paid and

 3 partially satisfied the judgment in the amount of $146,030, plus interest on that amount;

 4 therefore, $1,891,556.00 of the judgment, plus prejudgment interest accruing from September

 5 13, 2017 remained to be paid. (Id. at 2.) The document then set forth the accrued interest, at the

 6 rate provided under Nevada law instead of federal law. (Id.)

 7          In the newly submitted motion for writ of execution, the amount of the judgment is

 8 incorrect. The new document also appears to fail to account for the $146,030 payment noted in

 9 the prior writ. In addition, the document reflects the correct interest rate, but the calculations for

10 interest per day appear to be incorrect. Finally, counsel has not re-filed his request for writ of

11 garnishment. There is no form provided by the clerk, so Plaintiff will need to re-submit that

12 request utilizing the proper interest rate.

13          The motion for writ of execution (ECF No. 86) is DENIED WITHOUT PREJUDICE.

14 Plaintiff shall FILE a new writ of execution (on the court's form) as well as a new writ of

15 garnishment, correcting the deficiencies noted above as to both within 10 days of the date of this

16 Order.

17 IT IS SO ORDERED.

18 Dated: March 4, 2020

19                                                             _________________________________
                                                               William G. Cobb
20                                                             United States Magistrate Judge

21

22

23



                                                      2
